2. Situation in the Democratic Republic of Congo and rape as a war crime (debate)
- The next item is the debate on six motions for resolutions on the situation in the Democratic Republic of Congo and rape as a war crime.
author. - (ES) Madam President, sexual violence and rape in particular as a weapon of war is not, regrettably, a new issue.
It is no minor issue that Articles 7 and 8 of the 1998 Rome Statute of the International Criminal Court provide that rape, sexual slavery, enforced prostitution, forced pregnancy, enforced sterilisation or any other form of sexual violence are to be treated as crimes against humanity and war crimes, and will equal, in terms of treatment and persecution, torture or serious war crimes, whether or not they are committed during an armed conflict.
The war in the Democratic Republic of the Congo shows to what extent this issue merits much more attention than has been paid to date. There have been tens of thousands of reports of rape or sexual assault annually in the region. Many of these incidents, moreover, take place at camps for displaced persons or refugees, and are frequently perpetrated by government troops, rebel groups or other forces.
I thus consider it extremely important that this Parliament not only condemn these practices, but that it urge the authorities in the Democratic Republic of the Congo to put an immediate stop to these practices, investigate, bring them to trial and secure convictions, and guarantee protection for the victims, witnesses and family members.
We must also remind our own institutions that United Nations Security Council Resolution 1325 emphasises the responsibility of Member States to put an end to impunity, and pursue those responsible for crimes against humanity and war crimes, including crimes relating to sexual violence or other kinds of specific violence against women.
Madam President, European states brought tribes together in colonies in Africa that did not have good relations with each other, and divided other tribes by drawing boundaries right through the middle of their lands. The Democratic Republic of Congo, an enormous territory with a multitude of racial groups, was not given the opportunity to grow into independence by gradually building up self-rule during the Belgian colonisation before 1960. There was no preparation for decolonisation: it suddenly became inevitable after England and France had granted independence to their smaller neighbouring colonies at the end of the 1950s, partly as a consequence of the wars of liberation in Morocco, Tunisia, Algeria and Kenya.
Since then the Congo has been a permanent war zone. The early years were dominated by the conflict between Kasavubu from the west, Lumumba from the north-east and Tshombe in the south-east. They each represented different ideologies and interests but, more importantly, they were popular with limited sections of the Congolese population.
The harsh military dictatorship of the profiteer Mobutu kept the country united for years in apparent peace, but the differences were never bridged. The most recent elections also failed to produce unity or good cooperation. The country remains a conflict zone with flexible borders, where, just as in the 1960s, it is about the demarcation of ethnic territories and control of mining areas. Foreign companies have benefited from this. The conflict now seems to be about which group among this multitude of tribal groups will dominate the others. As things are now, the future of the Congo seems to be without prospects.
The atrocities to which the resolution refers, including the general lawlessness and frequent rape of women are all connected with this chaos. The 2006 law against sexual violence will not solve that problem, as long as the conflict continues and there are so many people without a permanent place to live.
The resolution rightly makes reference to the role of government representatives, peace forces, aid organisations; their people should do everything they can to prevent such atrocities without becoming drawn into them themselves. Recognition of rape, forced pregnancy, sexual exploitation and other forms of sexual violence as war crimes by the European Union and the United Nations is a prerequisite, but removing the breeding ground for this violence will have to happen on the ground.
author. - (PL) Madam President, I was in the Democratic Republic of Congo only three weeks ago, so my knowledge of the situation has not been gained exclusively from documents although the latter are very important.
This truly is an unfortunate country, which has experienced frequent name changes. It used to be called Congo, then it became Zaire and now it is known as the Democratic Republic of Congo. It has experienced mass movements of its population far more frequently than name changes, however. The documents before us state that last year alone 400 000 of its inhabitants were forced to leave their homes. The total number of people forced to do in recent years is four times greater, amounting to 1.5 million.
I should also refer to the use of rape as a weapon used deliberately for political purposes both by the partisans on the rebel side and by the police and the army on the government side. This is something unprecedented and the African Union is totally powerless to deal with it.
Madam President, it is my strong impression that the words 'Democratic Republic' that form part of the official name of Congo ring rather hollow nowadays, because it is precisely in that country that one the worst humanitarian crises of recent years is unfolding before our very eyes.
Over 650 000 people are constantly moving around the country. In just one province, Kivu, 80% of families have been displaced during the last five years, about 1 000 women a month are the victims of rape, and tens of thousands of children have become soldiers. In the Democratic Republic of Congo the passage of the armies is accompanied by all possible kinds of crime against the civilian population, such as rape, murder and pillage. Sexual violence is used to terrorise and punish the inhabitants of the Democratic Republic of Congo who supported the wrong side in the conflict. It is so widespread that, according to Médecins sans Frontières, 75% of all rapes in the world take place in the east of the Democratic Republic of Congo. Rape is accompanied by barbaric torture such as beating with clubs and mutilation with knives. Many young women have been forced into sexual slavery.
We should recall that the largest UN peacekeeping force in the world, consisting of over 17 000 soldiers, is currently deployed in the Democratic Republic of Congo. What is the main method of preventing sexual violence? It is slogans on walls stating that rape is inhuman. The most alarming fact is that the UN soldiers themselves have become involved in this scandal. On more than one occasion, UN investigators have discovered that UN soldiers themselves have forced Congolese girls into prostitution. It has proved simply impossible to punish the soldiers concerned, however, because their unit leaders did all they could to impede the prosecution. The soldiers have perpetrated violence instead of protecting against it on more than one occasion, and these occasions are becoming more numerous. This can only be defined as a scandal.
I would like to appeal to the international community to support immediate determined action aimed at identifying and punishing those responsible for crimes of a sexual nature. I should also like to emphasise that the countries sending military units into the field under the auspices of the UN are responsible for carrying out a proper investigation of any allegations of criminal behaviour by personnel involved in peacekeeping missions.
I realise that the European Union's options regarding the resolution of conflicts of this type are limited. Nonetheless, I call for funds to be made available for the organisation of a peace conference in Kivu. European Union aid should also be channelled towards the provision of medical, legal and social assistance to all victims of sexual crimes.
I trust the European Union and the UN will formally recognise that all types of crime of a sexual nature are crimes against humanity.
author. - (ES) Madam President, the description of sexual violence in Kivu, Congo, produces an unavoidable feeling of revulsion. Our fellow Members have described what is going on there, and I do not intend to repeat it. We must not merely agree to condemn it, since this could make us a voice crying in the wilderness: we have to do something to stop it, and what we can do is put pressure on the Congolese Government, because it is not just the rebels, but also its armed forces, who are carrying out these kinds of atrocities, aimed at humiliating women and undermining the moral foundations of the society in which they live.
We must make the United Nations and the European Union declare sexual violence a crime against humanity. We must ask the Commission to allocate development assistance funds to the Congo, fundamentally and as a priority as assistance for the victims: legal assistance, social assistance and medical assistance.
We must make United Nations personnel on the ground consider defence of the victims and the search for those responsible priority tasks, and to do so we must extend the mandate of the United Nations Mission in the Democratic Republic of the Congo to constitute a more direct link to the prevention of such occurrences.
Finally, we must call on those attending the Kivu Conference to produce a set of specific results demanding justice and acceptance of responsibility, because if, after all that has happened, rapists finally enjoy impunity wearing the uniforms of the official army of the Republic of the Congo, the victims will be humiliated twice - first during the rape itself, and again when they see it was carried out with impunity.
That is what we can and must do. I trust the Commission will take due note of this, and rechannel development assistance funds for the Congo, as I have requested, to assist victims and prevent the continuation of this savage butchery of the dignity of women.
on behalf of the PPE-DE Group. - (PL) Madam President, the text of the resolution before us contains alarming data. We should keep in mind, however, that behind these statistics lie the tragedies of individual women.
I would like to tell the House the story of Lumo. She was the victim of a mass rape in 1994. The attack was so brutal that this young woman sustained permanent internal injures. After years of treatment and four operations she has still not regained her health and will probably never fully recover. She has been rejected by her fiancé, by most of her family and by society. Her mother and the African charitable organisation HEAL Africa have been her only support. HEAL Africa runs a hospital in Goma, which is the rape capital of the Democratic Republic of Congo. The hospital specialises in treating the victims of brutal cases of sexual violence. The surgeons have been very successful, and so-called mothers provide psychological support for the victims.
The House should commend these people on their work, but commendation alone is not enough. We need to consider how we can provide them with practical assistance. We owe it to Lumo and to the thousands of her Congolese sisters to help.
(Applause)
on behalf of the PSE Group. - (DE) Madam President, with today's motion on the situation in the Democratic Republic of Congo and on rape and violation as a war crime, we are calling on the European Union and United Nations formally to recognise rape, forced impregnation, sexual slavery and other forms of sexual violence as a crime against humanity and as a form of torture. We are also calling for pressure to be put on the Congolese Government to bring an end to the situation in which these crimes are being committed with impunity. These measures are needed to improve the appalling situation in which hundreds of thousands of women find themselves.
The violence being suffered by women in the Democratic Republic of Congo is unimaginable. In the province of Kivu more than one third of all women have been subjected to rape, and many have been violated repeatedly over long periods. This has been going on for many years. Most of the perpetrators are soldiers from both sides, members of the Congolese security forces and the police. The UN special rapporteur on violence against women submitted her report last September.
The atrocities being committed by armed troops are of unimaginable brutality and are designed to ensure the complete physical and psychological destruction of women. The trauma of rape is aggravated by the fact that many of the victims then suffer social discrimination and ostracism by their families and communities. This is one of the reasons why only a fraction of the rapes actually committed are being reported.
Echoing what my colleague Mr Fontelles has just said, we therefore want to see the UN mandate extended to include the protection of civilians against sexual violence. Reports of sexual misconduct by members of the UN peacekeeping mission must be looked into in greater depth and those responsible must be brought before a court.
The Goma Conference on peace, security and development opened a few days ago. We urgently call on all the participants to tackle the problem of sexual violence against women and girls, to undertake to bring those responsible before a court and to end the current situation in which these acts can be committed with impunity.
on behalf of the UEN group. - (PL) Madam President, we are today discussing rape as a war crime in the Democratic Republic of Congo. It is ironic that this country should be named the Democratic Republic of Congo. Nowadays it seems that the more democracy is referred to in names and in speeches, the less human rights are enjoyed by ordinary people.
I shall say once again that the only way to rein in African warlords who have been elevated to presidential office is on the one hand through economic sanctions, and on the other through armed intervention. Until the European Union creates a police force that would not, of course, intervene in every civil war but could at least supervise the camps, the so-called refugee camps where the very worst crimes are being committed in the Democratic Republic of Congo, all we will be able to do is continue debating the matter. People will continue to suffer and die whilst we debate endlessly.
on behalf of the Verts/ALE Group. - (DE) Madam President, the appalling mass rapes taking place in the Congo are being systematically organised and this means they are also being used as a military strategy, and that is not just war but sexual terror against women. The brutal rapes are now being used by each of the warring factions in eastern Congo, whether they are local tribal militia or national army soldiers, as a symbol or power and as a means of intimidation.
It is precisely the weakest in society, namely women, children and even babies, who are being barbarously abused, deliberately injured, mutilated, infected with HIV and other infectious diseases and even killed. We know, and have heard, that the level of brutality exceeds the powers of human imagination and we now urgently need to see rape being condemned at long last as a crime against humanity, as a war crime and as a form of torture. Moreover, when the rape victims return traumatised and alone to their villages after painful operations - with many of the women losing all their genital organs - they find little or no shelter there.
I can therefore only support the remarks made by Mr Borrell and Mrs Scheele: we must also use European money to set up women's dormitories that can serve as a kind of refuge for those returning from their stay in hospital, and where they can then try to build a new life. Indeed, in addition to the physical violence endured, the psychological violence that the victims have suffered is terrible beyond measure.
We know that most of these attacks have been carried out by rebels, but almost one fifth of the recorded incidents can be attributed to government troops and police, and it is indeed shameful that not a single culprit has yet been arrested or even charged. The time for empty talk is therefore past. We need political action from the UN and the European Union, for if we ...
(The President cut off the speaker)
on behalf of the IND/DEM Group. - (PL) Madam President, when I took the floor recently in a debate on sexual slavery in Japan during the Second World War, I also expressed my opposition to the brutal violence against women currently being perpetrated in the Democratic Republic of Congo. According to Médecins sans Frontières, 75% of all rapes committed in the world take place in the Democratic Republic of Congo. This is all the more alarming because the violence is accompanied by particular cruelty. Even three-year-old girls are affected.
Armed groups use rape as a tactical method to break down resistance and punish ethnic groups. This is true not only of armed rebels but also of the Congolese army. Along with food shortages and disease, sexual violence and aggression on an unprecedented scale have contributed to turning that area into a hell on earth. We should remember that the inter-tribal rivalry stems from colonial times, when one tribe was favoured over the other.
(PL) Madam President, the Democratic Republic of Congo is the largest country in Africa. It is rich in natural resources, such as water, tropical forests and agricultural land, but civilisation has long been in a state of collapse there. Over four million people have lost their lives in the Democratic Republic of Congo as a result of two civil wars, tribal conflicts, and the activities of armed groups and partisans. To compound the tragic situation of the people, there have also been mass deportations of citizens from their previous areas of residence, corrupt and inefficient governments, the AIDS epidemic and most recently the onslaught of the Ebola virus.
How can these people be helped? In addition to humanitarian aid and technical support, it is essential to deal with the leaders and organisers responsible for these horrific acts. They have been, and remain, unpunished and should now be excluded from Congolese society. Criminals responsible for genocide should be pursued by international special forces, so they can be tried before a court of law.
(PL) Madam President, I do not wish to repeat what has already been said so I will simply state that as far as we are concerned there can be no question that aid must be provided. Hopefully the aid will be as substantial and widespread as possible.
I would also like to say that when I was in the Democratic Republic of Congo during the elections, I was shocked to discover that boys as young as 13 and sometimes even younger are taught two things: how to fight and how to rape girls even younger than themselves. Such is the image of the so-called soldiers of the group supporting the opposition presidential candidate, Mr Bemba. That is no exception, however. The situation is similar in all factions. I therefore support Mr Borrell's statement that the funds and resources we have available should be directed to re-educating these young people, amongst other purposes. If these youngsters become set in their present ways, the only future they can look forward to is a life in gangs, committing rape and murder. Something has to be done with them. It seems we are being challenged to find a way to help these people change their attitude to life and to the opposite sex.
Member of the Commission. - Madam President, the Commission remains extremely worried about the deteriorating human rights situation - especially about the widespread sexual violence - in the eastern Democratic Republic of Congo, and strongly condemns all acts of violence against women.
In the prevailing climate of violence and insecurity all the armed groups present in the eastern Democratic Republic of Congo, including elements of the national armed forces, are to some extent involved in the dramatic rise of these types of acts. In this context, it is important to promote the fight against impunity, but also to address the root causes of the problem. It ought to be noted that sexual violence in the eastern part of the Democratic Republic of Congo is embedded within the context of persistent conflict and violence in the region.
Peace is needed for sustained security and stability, the two key elements linked to the prevalence of sexual violence in the Democratic Republic of Congo. This is why the Commission, together with the EU Member States, has been continuously promoting a political solution for the crisis in the eastern Democratic Republic of Congo.
The ongoing conference on peace, security and development in the Kivus, coupled with the recent agreement reached between the Democratic Republic of Congo and Rwanda in Nairobi in November 2007, could indeed represent a significant step forward in the process, while acknowledging that there are still many challenges ahead before a sustainable peace in the Kivus can be reached.
However, these efforts are not enough and have to be complemented with active support to strengthen the capacity of the state in providing protection to its people. In this regard, the Commission works together with the Member States in strengthening the rule of law and the fight against impunity by supporting the security sector reform comprising the army, the police and the justice sector.
I would like to reflect on some of the questions from Members and try to answer them. The Commission addresses, in particular, the problem of sexual violence and criminality through a multi-donor justice and rehabilitation project in the eastern part of the Democratic Republic of Congo, focusing inter alia on building the capacity of judicial actors and reinforcing the provision of legal assistance to the victims of sexual violence.
In addition, the Commission provides significant humanitarian assistance - roughly EUR 40 million per year - to the Democratic Republic of Congo, especially to Uturi and the Kivus. Our humanitarian and health programmes take into consideration the gender violence they mentioned, both from a creative and awareness-raising perspective.
- The debate is closed.
The vote will take place at the end of the debate.